                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  BANK OF THE WEST, et al.,                            Case No. 18-cv-06855-VC
                 Plaintiffs,
                                                       ORDER DISMISSING CASE WITH
          v.                                           PREJUDICE
  CODY MICHAEL O'KEEFE,
                 Defendant.



       Pursuant to the agreement of the parties at the June 12, 2019, case management

conference, this action is dismissed with prejudice.

       IT IS SO ORDERED.

Dated: June 12, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
